DETAILED ACTION
This Office Action is in response to the Amendment filed on 25 January 2022.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 March 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 11, filed 25 January 2022, with respect to the Objection of Claim 9 have been fully considered and are persuasive.  The Objection of Claim 9 has been withdrawn. 

Applicant’s arguments, see page 11, filed 25 January 2022, with respect to the 35 USC § 112(b) Rejection of Claims 2-6, 9-16, 18 and 19 have been fully considered and are persuasive.  The35 USC § 112(b) Rejection of Claims 2-6, 9-16, 18 and 19 has been withdrawn. 

Applicant's arguments filed 25 January 2022 have been fully considered but they are not persuasive.  The reasons are set forth below.

Regarding Claims 1, 7,8, 17 and 20, the Applicant argues:
(1)	First, the Adriaens, et al. patent application publication does not appear to disclose that data files generated by the data generating device are stored in a memory of the data generating device. More specifically, as set forth in Applicant’s pending patent application, the data generating device (e.g., test system) 4 generates data files and stores the generated data files within a memory 44 situated in the test system 4. In contrast, the client 120 disclosed in the Adriaens, et al. patent application publication, which the Examiner contends is equivalent to Applicant’s claimed data generating device, stores/writes data in a particular memory region 114n situated in the memory host 110, which is separate from the client 120 [Remarks, pages 13-14].

(2)	Second, the Adriaens, et al. patent application publication does not appear to disclose a communication intermediary having a first network interface and a second network interface. More specifically, as set forth in Applicant’s pending patent application, the communication intermediary 6 has a first network interface 12 and a second network interface 14 that facilitate communication between the communication intermediary 6 and each of the data generating device 4, external control server 8 and external data storage system 10. The first network interface 12 is in communication with a networked system, which comprises the external control server 8 and the external cloud storage system 10, and the second network interface 14 is in communication with a non-networked system, which comprises the data generating device 4.
In contrast, the memory host 110 disclosed in the Adriaens, et al. patent application publication, which the Examiner contends is equivalent to Applicant’s claimed communication intermediary, only appears to include a single network interface controller 116 (please see Figures 1A, 1B, 1C and 3A of the Adriaens, et al. patent application publication and Paragraphs [0036]-[0040] thereof in this regard) [Remarks, page 14].

(3)	Third, the Adriaens, et al. patent application publication does not appear to disclose a communication intermediary that isolates the network communication between a data generating device and a second network interface from the network communication between an external data storage system and a first network interface, thereby isolating the data generating device from the external data storage system. More specifically, the client 120 disclosed in the Adriaens, et al. patent application publication, which the Examiner contends is equivalent to Applicant’s claimed data generating device, appears to directly store/write data in a particular memory region 114n of the memory host 110. Additionally, as set forth in Paragraph [0054] of the Adriaens, et al. patent application publication, data is transferred directly between the client 120 and the memory host 110. Furthermore, as shown in Figure 1C of the Adriaens, et al. patent application publication, it appears that the NICs 116 of the client 120 and the memory host 110 are directly connected [Remarks, pages 14-15].

The Examiner respectfully disagrees with this argument.

As per the first argument,
[0041]  Referring to Referring to FIGS. 1B and 1C, in some implementations, the distributed storage system 100 includes multiple cells 200, each cell 200 including memory hosts 110 and a curator 210 in communication with the memory hosts 110. The curator 210 (e.g., process) may execute on a computing processor 202 (e.g., server) connected to the network 130 and manages the data storage (e.g., manages a file system stored on the memory hosts 110), controls data placements, and/or initiates data recovery. Moreover, the curator 210 may track an existence and storage location of data on the memory hosts 110. Redundant curators 210 are possible. In some implementations, the curator(s) 210 track the striping of data 312 across multiple memory hosts 110 and the existence and/or location of multiple copies of a given stripe for redundancy and/or performance. In computer data storage, …. 

    PNG
    media_image1.png
    799
    621
    media_image1.png
    Greyscale

Fig. 2A Illustrates the curator storing Metadata 212

Additionally, the limitation “a data generating device, the data generating device having at least one memory, the data generating device generating data files and storing the data files in the at least one memory”, is in the preamble and has no patentable weight.  The Examiner recommends the Applicant to amend the claims to state “A system having at least one memory, the system comprising:
a data generating device, the data generating device having the at least one memory, the data generating device generating data files and storing the data files in the at least one memory;”.


As per the second argument,
Regarding the limitation “a communication intermediary, the communication intermediary having at least one 5processor, at least one memory in electrical communication with the processor, at least a first network interface and a second network interface, the first network interface and the second network interface being in electrical communication with the processor, the data generating device being in network communication with the second network interface”, Adriaens discloses memory hosts 110, 110an-n (e.g. computers or servers)/(communication intermediary) having at least one computing resource 112/processor, at least one memory hosts 110 loosely coupled/(electrical communication) with computing resource 112/processor, at least a network interface controllers 116/(first and second network interface) connects/(in electrical communication with) a computing resource 112/processor, the client 120/(data generating device) being in network/network communication/communication with the network controller 116/(second network interface) [paragraph 38, lines 17-18].
[0047] Access to file data 312 (e.g., data chunks 320n.sub.k) stored in remote memory locations 114a-n may be controlled by access control lists 260. Each access control list 260 may have a unique name, a list of data chunks 320n.sub.k, and a list of clients 120a-n that have permission to read and write the data chunks 320n.sub.k associated with that access control list 260. In some examples, the access control list 260 provides an access permission level for each associated client 120 or each associated data chunk 320n.sub.k. The memory hosts 110 may receive the access control lists 260 through a secure communication channel and can be enforced by the memory hosts 110 using protection domains 270. Each RDMA accessible memory region 114a-n registered with the network interface controller 116 of each memory host 110 is associated with a protection domain 270. In some implementations, when the curator 210 allocates memory 114 for the data chunks 320n.sub.k, it associates the allocated memory regions 114a-n of the data chunks 320n.sub.k with one or more protection domains 270. A memory host 110 may have many protection domains 270 associated with various regions 114a-n of its memory 114. Each protection domain 270 may also have one or more associated connections 250.

[0051] The first client 120a sends first and second memory access requests 122a, 122b over the first RMDA connection 250a to the memory host 110n. The first memory access request 122a is for accessing the second memory region 114b for the second data chunk 320n.sub.2 and the second memory access request 122b is for accessing the third memory region 114c for the third data chunk 320n.sub.3. The first memory access request 122a succeeds, because the second memory region 114b belongs to the same protection domain 270a as the first connection 250a. The second memory access request 122b fails, because the third memory region 114c belongs to a different protection domain 270, the second protection domain 270b, rather than the protection domain 270 of the second memory access request 122b (i.e., the first protection domain 270a).

[0052] The second client 120b sends third and fourth memory access requests 122c, 122d over the second RDMA connection to the memory host 110n. The third memory access request 122c is for accessing the first memory region 114a for the first data chunk 320n.sub.1 and the fourth memory access request 122d is for accessing the third memory region 114c for the third data chunk 320n.sub.3. In this case, both memory access requests 122c, 122d succeed, because the RDMA connection 250b of the second client 120b belongs to the protection domains 270a, 270b of both the first memory region 114a and the third memory region 114c.


    PNG
    media_image2.png
    372
    545
    media_image2.png
    Greyscale

Therefore, Adriaens discloses the broadly claimed limitation “a communication intermediary, the communication intermediary having at least one 5processor, at least one memory in electrical communication with the processor, at least a first network interface and a second network interface, the first network interface and the second network interface being in electrical communication with the processor, the data generating device being in network communication with the second network interface”.

As per the third argument,
Regarding the limitation “wherein the communication intermediary isolates the network communication between the data generating device and the second network interface from the network communication between the external data storage system and the first network interface”, In other words, paragraphs 62-63 and 70-71 of Adriaens discloses the computer/(communication intermediary) isolation classes 160/isolates the network communication between the client 120/(data generating device) and the network controllers 116/(network interface) from the network communication between the remote direct memory accessible regions (114a-n)/(external data storage system) and the network interface controller 116/(first network interface).  Additionally, Figure 1D shows the isolation class 160 and cell isolation configuration 204 isolated between the client 120 and the network interface 116.  The network interfaces 116 in communication with the memory hosts 110 are clearly shown in Figure 1B.  The client 120 is also isolated from the external data storage system/remote direct memory accessible regions 114a-n as shown in Figure 1D.
Therefore, Adriaens discloses the broadly claimed limitation “wherein the communication intermediary isolates the network communication between the data generating device and the second network interface from the network communication between the external data storage system and the first network interface”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-8, 11-12, 14, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adriaens et al (US 2016/0182637 A1), hereinafter Adriaens.

Regarding Claim 1, Adriaens discloses a system for retrieving data from a data generating device (see Figure 1C and page 3, paragraph 36, lines 1-4; a system/(single-sided distributed storage system 100) for retrieving/retrieve data/(data 312) from a data generating device/client 120), the data generating device having at least one memory (see Figure 1C and page 5, paragraph 54, lines 9-10; the data generating device/(client 120) having at least one memory/memory region 114n), the data generating device generating data files and storing the data files in the at least one memory (see Figure 2A and page 4, paragraph 43 and paragraph 48, lines 1-6; the data generating device/(client 120) generating/instantiates data files/(files 310) and storing/stores the data files/(files 310) in the at least one memory/memory regions 114a-n), the system (see Figure 1C and page 3, paragraph 36, lines 1-4; the system/single-sided distributed storage system 100) comprising: 
a communication intermediary (see Figures 1A-1C and page 3, paragraph 35, line 1-4; a communication intermediary/computer), the communication intermediary having at least one 5processor (see Figures 1A-1C and page 3, paragraph 35, lines 1-4; the communication intermediary/computer having at least one 5processor/computing resource 112), at least one memory in electrical communication with the processor (see Figures 1A-1C and page 3, paragraphs 25-36 and 38; at least one memory/(memory hosts 110) in electrical communication/communication with the processor/computer resource 112), at least a first network interface and a second network interface (see Figures 1A-1C and page 3, paragraphs 38-39; at/a least a first network interface/(network interface controllers 116) and a second network interface/second network interface controllers 116 implements communication circuitry using a specific physical layer (OSI layer 1) and data link layer (layer 2) standard), the first network interface and the second network interface being in electrical communication with the processor (see Figures 1A-1C and page 3, paragraph 38; the first network interface/(network interface controllers 116) and the second network interface/(second network interface controllers 116 implements communication circuitry using a specific physical layer (OSI layer 1) and data link layer (layer 2) standard) being in electrical communication/connects with the processor/computer resource 112), the data generating device being in network communication with the second network interface (see Figures 1A-1C and page 3, paragraph 38; the data generating device/(client 120) being in network communication/communication with the second network interface/network interface controller 16 implements communication circuitry using a specific physical layer (OSI layer 1) and data link layer (layer 2) standard)); and 
an external data storage system (see Figures 1A-1C and page 3, paragraph 38, lines 20-21; an external data storage system/remote direct memory accessible regions 114a-n), the external data storage system being in network 10communication with the first network interface (see Figure 1C and page 12, paragraph 111, lines 10-12; the external data storage system/(remote direct memory accessible regions 114a-n) being in network 10communication/communication with the first network interface/network interface controller 116);
 wherein the communication intermediary isolates the network communication between the data generating device and the second network interface from the network communication between the external data storage system and the first network interface (see Figures 1B, 1D and page 6, paragraphs 62-63 and page 7, paragraphs 70-71; wherein the communication intermediary/computer isolates/(isolation classes 160) the network communication between the data generating device/(client 120) and the second network interface/(network controller 116 implementing a specific physical layer that have loads of 0.1, 0.2, 0.4 and 0.8 GB/s) from the network communication between the external data storage system/(remote direct memory accessible regions 114a-n) and the first network interface/network interface controller 116), and thereby isolates the data generating device from the external data storage system (see Figures 1B, 1D and page 5, paragraph 54; and thereby isolates/isolation the data generating device/(client 120) from the external data storage system/remote direct memory accessible regions 114a-n).
Regarding Claim 5, Adriaens discloses a system (see Figure 1C and page 3, paragraph 36, lines 1-4; the system/single-sided distributed storage system 100), which further comprises: 
an external control server (see Figure 1B and page 4, paragraph 42, lines 1-5; an external control server/curator 210), the external control server being in network communication/(communicates directly) with the first network interface of the communication intermediary (see page 3, paragraph 35 and page 4, paragraph 42; the external control server/(curator 210) being in network communication with the first network interface/(network interface controllers 116) of the communication intermediary/computer).
Regarding Claim 7, Adriaens discloses a system for retrieving data from a plurality of data generating devices (see Figures 1A-1C and page 3, paragraph 36; a system/(single-sided distributed storage system 100) for retrieving data/(retrieve data 312) from a plurality of data generating devices/clients 120), each of the plurality of data generating devices having at least one memory (see Figures 1B, 1D and page 5, paragraph 54; each of the plurality of data generating devices/(client devices 120) having at least one memory/an RDMA accessible memory region 114), each of the data generating devices generating data files and storing the data files in the memory of the respective data generating device (see Figure 2A and page 4, paragraphs 43 and 48; each of the data generating devices/(clients 120) generating data files/(files 3101-n) and storing/stores the data files/(files 3101-n) in the memory/(memory regions 114a-n) of the respective data generating device/client 120), the system comprising:  
5a plurality of communication intermediaries (see Figures 1A-1C and page 3, paragraph 35; a plurality of communication intermediaries/computers), each of the communication intermediaries having at least one processor (see Figures 1A-1C and page 3, paragraph 35; each of the communication intermediaries/computers having at least one processor/computing resource 112), at least one memory in electrical communication with the processor (see page 3, paragraphs 35-36 and 38; at least one memory/(memory hosts 110) in electrical communication/communicate with the processor/computing resource 112), at least a first network interface and a second network interface (see page 3, paragraphs 335-36 and 38-39; at least a first network interface/(network interface controller 116) and a second network interface/second network interface controllers 116 implements communication circuitry using a specific physical layer (OSI layer 1) and data link layer (layer 2) standard), the first network interface and the second network interface being in electrical communication with the processor (see page 3, paragraph 38; the first network interface/(network interface controller 116) and the second network interface/(second network interface controllers 116 implements communication circuitry using a specific physical layer (OSI layer 1) and data link layer (layer 2) standard) being in electrical communication/communication with the processor/computing resource 112), each of the data generating devices being in network communication with the second network 10interface of a respective one of the communication intermediaries (see page 3, paragraph 38; each of the data generating devices/(client 120) being in network communication/communication with the second network 10interface/(second network interface controllers 116 implements communication circuitry using a specific physical layer (OSI layer 1) and data link layer (layer 2) standard) of a respective one of the communication intermediaries/computers); 
an external data storage system (see Figure 1B and page 3, paragraph 38, lines 20-21; an external data storage system/remote direct memory accessible regions 114a-n), the external data storage system being in network communication with the first network interface of each of the communication intermediaries (see Figure 3A and page 3, paragraph 38 and page 11, paragraph 111; the external data storage system/(remote direct memory accessible regions 114a-n) being in network communication/(communication connection 250) with the first network interface/(network interface controller 116) of each of the communication intermediaries/computers); and 
an external control server (see page 3, paragraph 38 and page 4, paragraph 42; an external control server/curator 210), the external control server being in network communication with the first network interface of each of the communication intermediaries (see page 3, paragraph 38 and page 4, paragraph 42; the external control server/(curator 210) being in network communication/communication with the first network interface/(network interface controller 116) of each of the communication intermediaries/computers);  
15wherein each communication intermediary isolates the network communication between the communication intermediary's respective data generating device and the second network 14interface of the communication intermediary from the network communication between the external data storage system and the first network interface of the communication intermediary (see page 3, paragraph 38 and page 6, paragraphs 62-63 and page 7, paragraphs 70-71; wherein each communication intermediary/computer isolates/isolation the network communication/communication between the communication intermediary's/computer respective data generating device/(client 120) and the second network 14interface/(second network interface controllers 116 implements communication circuitry using a specific physical layer (OSI layer 1) and data link layer (layer 2) standard) of the communication intermediary/computer from the network communication/communication between the external data storage system/(remote direct memory accessible regions 114a-n) and the first network interface/(network interface controller 116) of the communication intermediary/computer), and thereby isolates the communication intermediary's respective data generating device from 20the external data storage system (see Figures 1B, 1D and page 5, paragraph 54; and thereby isolates/isolation the communication intermediary's/computer respective data generating device/(client 120) from 20the external data storage system/remote direct memory accessible regions 114a-n).
Regarding Claim 8, Adriaens discloses a method for retrieving data from a data generating device (see Figures 1A-1C and page 3, paragraph 36; a method for retrieving data/(singled-sided distributed storage system 100) from a data generating device/client 120), the data generating device having at least one memory (see Figures 1B, 1D and page 5, paragraph 54; the data generating device/(client 120) having at least one memory/remote direct memory accessible region 114), the data generating device generating data files and storing the data files in the at least one memory (see Figure 2A and page 4, paragraphs 43 and 48; the data generating device/(client 120) generating/create data files/(files 3101-n) and storing/stores the data files/(files 3101-n) in the at least one memory/remote direct memory accessible region 114), the method being performed by a system comprising a communication intermediary (see Figures 1A-1C and page 3, paragraph 35; the method being performed by a system/(singled-sided distributed storage system 100) comprising a communication intermediary/computer), the communication intermediary having at least one processor (see Figures 1A-1C and page 3, paragraph 35; the communication intermediary/computer having at least one processor/computing resource 112), at 5least one memory in electrical communication with the processor (see Figures 1A-1C and page 3, paragraphs 35-36 and 38; at 5least one memory/(remote direct memory accessible region 114) in electrical communication/(network communications) with the processor/computing resource 112), at least a first network interface and a second network interface (see Figures 1A-1C and page 3, paragraphs 38-39; at least a first network interface/(network interface controller 116) and a second network interface/second network interface controllers 116 implements communication circuitry using a specific physical layer (OSI layer 1) and data link layer (layer 2) standard), the first network interface and the second network interface being in electrical communication with the processor (see Figures 1A-1C and page 3, paragraph 38; the first network interface/(network interface controller 116) and the second network interface/(second network interface controllers 116 implements communication circuitry using a specific physical layer (OSI layer 1) and data link layer (layer 2) standard) being in electrical communication/(network communications) with the processor/computing resource 112), the data generating device being in network communication with the second network interface (see Figures 1A-1C and page 3, paragraph 38; the data generating device/(client 120) being in network communication/(network communications) with the second network interface/second network interface controllers 116 implements communication circuitry using a specific physical layer (OSI layer 1) and data link layer (layer 2) standard), the system further comprising an external data storage system (see Figures 1A-1C and page 3, paragraph 38; the system/(remote direct memory) further comprising an external data storage system/remote direct memory accessible regions 114a-n), the external data storage system being in network communication 10with the first network interface (see page 11, paragraph 111; the external data storage system/(remote direct memory accessible regions 114a-n) being in network communication/(communication connection 250) 10with the first network interface/network interface controller 116), wherein the communication intermediary isolates the network communication between the data generating device and the second network interface from the network communication between the external data storage system and the first network interface (see Figures 1B, 1D and page 6, paragraphs 62-63 and page 7, paragraphs 70-71; wherein the communication intermediary/computer isolates/isolation the network communication between the data generating device/(client 120) and the second network interface/(network controller 116 implementing a specific physical layer that have loads of 0.1, 0.2, 0.4 and 0.8 GB/s) from the network communication between the external data storage system/(remote direct memory accessible regions 114a-n) and the first network interface/(network interface controller 116 that has a bandwidth of 0.1, 0.2, 0.35, and 0.35 GB/s), and thereby isolates the data generating device from the external data storage system (see Figures 1B, 1D and page 5, paragraph 54; and thereby isolates/isolation the data generating device/(client 120) from the external data storage system/remote direct memory accessible regions 114a-n), the method comprising the steps of:  
15connecting the communication intermediary between the data generating device and the external data storage system (see page 3, paragraphs 37-38; connecting the communication intermediary/(computer resource 112, computer processor) between the data generating device/(client 120) and the external data storage system/remote direct memory accessible regions 114a-n); 
configuring the communication intermediary to monitor the data generating device for the generation of new data files (see page 8, paragraphs 77-78; configuring the communication intermediary/computer to monitor the data generating device/(client 120) for the generation/create of new data files/files 310); 
monitoring the data generating device with the communication intermediary for the 20generation of new data files (see page 8, paragraphs 77-78; monitoring the data generating device/(client 120) with the communication intermediary/(curator 210 via computer) for the 20generation/create of new data files/files 310); 
determining with the communication intermediary whether a new data file has been generated by the data generating device (see Figures 2A, 2C and page 8, paragraph 78; determining with the communication intermediary/(curator 210 via computer) whether a new data file/(file 310) has been generated/create by the data generating device/client 120);  
15copying the new data file generated by the data generating device onto the communication intermediary (see page 3, paragraphs 38 and 41; copying the new data file/(file 310) generated by the data generating device/(client 120) onto the communication intermediary/computers of the group via curator 210); and  
25sending the copy of the new data file generated by the data generating device to the external data storage system (see page 3, paragraphs 38 and 41 and page 9, paragraph 90; sending/receiving the copy of the new data file/(files 310) generated/create by the data generating device/(client 120) to the external data storage system/remote direct memory accessible regions 114a-n).
Regarding Claim 11, Adriaens discloses a method, which further comprises the step of:  
16determining whether the new data file generated by the data generating device is complete (see Figures 2A and 2C and page 8, paragraph 78; determining whether the new data file/(files 310) generated by the data generating device/(client 120) is complete/returns successfully).
Regarding Claim 12, Adriaens discloses a method, wherein the step of determining whether the new data file is complete (see Figures 2A and 2C and page 8, paragraph 78; wherein the steps of determining whether the new data file/(files 310) generated by the data generating device/(client 120) is complete/returns successfully) includes the sub-steps of:
ascertaining the size of the new data file (see Figures 2A and 2C and page 8, paragraph 78; ascertaining/initializes the size/size of the new data file/files 310); and 
determining whether the size of the new data file has stopped changing (see Figures 2A and 2C and page 8, paragraph 78; determining whether the size/resize of the new data file/(files 310) has stopped changing/crashes).
Regarding Claim 14, Adriaens discloses a method, which further comprises the step of: 
disabling the connection between the external data storage system and the communication intermediary when the communication intermediary is not sending the copy of the new data file generated by the data generating device to the external data storage system (see Figure 3A and page 4, paragraph 41 and pages 11-12, paragraphs 111; disabling/breaking the connection/(communication connection 250) between/with the external data storage system/(remote direct memory accessible regions 114a-n) and the communication intermediary/computer when the communication intermediary/computer is not/fails sending/send the copy of the new data file/(files 310) generated by the data generating device/(client 120) to the external data storage system/remote direct memory accessible regions 114a-n).
Regarding Claim 17, Adriaens discloses a method for retrieving data from a plurality of data generating devices (see Figures 1A-1C and page 3, paragraph 36; a method for retrieving data/(singled-sided distributed storage system 100) from a plurality of data generating device/clients 120), each data generating device of the plurality of data generating devices having at least one memory (see Figures 1B, 1D and page 5, paragraph 54; the data generating device/(client 120) having at least one memory/remote direct memory accessible region 114), each of the data generating devices generating data files and storing the data files in the memory of the data generating device (see Figure 2A and page 4, paragraph 43 and pages 4-5, paragraph 48; each of the data generating devices/(clients 120) generating data files/(files 3101-n) and storing/stores the data files/(files 3101-n) in the memory/(remote direct memory accessible region 114) of the data generating device/client 120), the method being performed by a system comprising a plurality of 5communication intermediaries (see Figures 1A-1C and page 3, paragraph 35; the method being performed by a system/(singled-sided distributed storage system 100) comprising a plurality of communication intermediaries/computers), each of the communication intermediaries having at least one processor (see Figures 1A-1C and page 3, paragraph 35; each of the communication intermediaries/computer having at least one processor/computing resource 112), at least one memory in electrical communication with the processor (see Figures 1A-1C and page 3, paragraphs 35-36 and 38; at 5least one memory/(remote direct memory accessible region 114) in electrical communication/(network communications) with the processor/computing resource 112), at least a first network interface and a second network interface (see Figures 1A-1C and page 3, paragraphs 38-39; at least a first network interface/(network interface controller 116) and a second network interface/second network interface controllers 116 implements communication circuitry using a specific physical layer (OSI layer 1) and data link layer (layer 2) standard), the first network interface and the second network interface being in electrical communication with the processor (see Figures 1A-1C and page 3, paragraph 38; the first network interface/(network interface controller 116) and the second network interface/(second network interface controllers 116 implements communication circuitry using a specific physical layer (OSI layer 1) and data link layer (layer 2) standard) being in electrical communication/(network communications) with the processor/computing resource 112), each of the data generating devices being in network communication with the second network interface of a 10respective communication intermediary (see Figures 1A-1C and page 3, paragraph 38; each of the data generating devices/(clients 120) being in network communication/(network communications) with the second network interface/(second network interface controllers 116 implements communication circuitry using a specific physical layer (OSI layer 1) and data link layer (layer 2) standard) of a 10respective communication intermediary/computer on the LAN), the system further comprising an external data storage system (see Figures 1A-1C and page 3, paragraph 38; the system/(remote direct memory) further comprising an external data storage system/remote direct memory accessible regions 114a-n), the external data storage system being in network communication with the first network interface of each of the communication intermediaries (see page 3, paragraph 38 and page 11, paragraph 111; the external data storage system/(remote direct memory accessible regions 114a-n) being in network communication/(communication connection 250) with the first network interface/(network interface controller 116) of each of the communication intermediaries/each of the computers in the group), and an external control server (see Figures 1A-1C and page 4, paragraphs 38 and 42; an external control server/curator 210), the external control server being in network communication with the first network interface of each of the communication intermediaries (see Figures 1A-1C and page 4, paragraphs 38 and 42; the external control server/(curator 210) being in network communication/communication with the first network interface/(network controller 116) of each of the communication intermediaries/computer of each of the computers in the group via API), wherein each communication intermediary isolates the 15network communication between the communication intermediary's respective data generating device and the second network interface of the communication intermediary from the network communication between the external data storage system and the first network interface (see Figures 1B, 1D and page 6, paragraphs 62-63 and page 7, paragraphs 70-71; wherein each communication intermediary/(computer in the group) isolates/isolation the 15network communication between the communication intermediary's respective data generating device/(client 120) and the second network interface/(network controller 116 implementing a specific physical layer that have loads of 0.1, 0.2, 0.4 and 0.8 GB/s) of the communication intermediary/computer from the network communication between the external data storage system/(remote direct memory accessible regions 114a-n) and the first network interface/network interface controller 116 that has a bandwidth of 0.1, 0.2, 0.35, and 0.35 GB/s), and thereby isolates the communication intermediary's respective data generating device from the external data storage system (see Figures 1B, 1D and page 5, paragraph 54; and thereby isolates/isolation the communication intermediary's respective data generating device/(client 120) from the external data storage system/remote direct memory accessible regions 114a-n), the method comprising the steps of:  
20connecting each communication intermediary between one of the data generating devices and the external data storage system (see page 3, paragraphs 37-38; connecting each communication intermediary/(computer resource 112, computer processor) between the one of the data generating devices/(clients 120) and the external data storage system/remote direct memory accessible regions 114a-n); 
configuring each communication intermediary to monitor the communication intermediary's respective data generating device for the generation of new data files (see page 3, paragraph 38 and page 8, paragraphs 77-78; configuring each communication intermediary/(computer in group) to monitor the communication intermediary's respective data generating device/(client 120) for the generation/create of new data files/files 310);
monitoring the data generating devices with each data generating device's respective 25communication intermediary for the generation of new data files (see page 3, paragraph 38 and page 8, paragraphs 77-78; monitoring the data generating devices/(client 120) with each data generating device's respective 25communication intermediary/(curator 210 via computers in group) for the generation/create of new data files/files 310); 
determining with each communication intermediary whether a new data file has been generated by each communication intermediary's respective data generating device (see Figures 2A, 2C and page 3, paragraph 38 and page 8, paragraph 78; determining with each communication intermediary/(curator 210 via computer) whether a new data file/(filed 310) has been generated/create by each communication intermediary's/(computer in the group via curator 210) respective data generating device/client 120); 
copying the new data file generated by each data generating device onto the data generating device's respective communication intermediary (see page 3, paragraphs 38 and 41; copying the new data file/(file 310) generated by each data generating device/(client 120) onto the data generating device's/(client 120) respective communication intermediary/computers of the group via curator 210); and  18
sending the copy of the new data file generated by each data generating device from the data generating device's respective communication intermediary to the external data storage system (see page 3, paragraphs 38 and 41 and page 9, paragraph 90; sending/receiving the copy of the new data file/(files 310) generated/create by each data generating device/(client 120) from the data generating device's respective communication intermediary/(computers of the group via curator 210) to the external data storage system/remote direct memory accessible regions 114a-n).
Regarding Claim 20, Adriaens discloses a method for monitoring and controlling a system for retrieving data from a plurality of data generating devices (see page 3, paragraph 36 and page 8, paragraph 77; a method for monitoring and controlling a system for retrieving data from a plurality of data generating devices/clients 120), each data generating device of the plurality of data generating devices having at least one memory (see Figures 1B, 1D and page 5, paragraph 54; each data generating device/(client 120) of the plurality of data generating devices/(clients 120) having at least one memory/RDMA accessible memory region 114), each of the data generating devices generating 19data files and storing the data files in the memory of the data generating device (see Figure 2A and page 4, paragraphs 43 and 48; each of the data generating devices/(clients 120) generating data files/(files 3101-n) and storing/stores the data files/(files 3101-n) in the memory/(memory regions 114a-n) of the respective data generating device/client 120), the method being performed by a system comprising a plurality of communication intermediaries (see Figures 1A-1C and page 3, paragraph 35; a plurality of communication intermediaries/computers), each of the communication intermediaries having at least one processor (see Figures 1A-1C and page 3, paragraph 35; each of the communication intermediaries/computers having at least one processor/computing resource 112), at least one memory in electrical communication with the processor (see page 3, paragraphs 35-36 and 38; at least one memory/(memory hosts 110) in electrical communication/communicate with the processor/computing resource 112), at least a first network interface and a second network interface (see page 3, paragraphs 335-36 and 38-39; at least a first network interface/(network interface controller 116) and a second network interface/second network interface controllers 116 implements communication circuitry using a specific physical layer (OSI layer 1) and data link layer (layer 2) standard), the first network interface and the second network interface being in electrical communication with the processor (see page 3, paragraph 38; the first network interface/(network interface controller 116) and the second network interface/(second network interface controllers 116 implements communication circuitry using a specific physical layer (OSI layer 1) and data link layer (layer 2) standard) being in electrical communication/communication with the processor/computing resource 112), each of the data generating devices being in network 10communication with the second network interface of a respective communication intermediary (see page 3, paragraph 38; each of the data generating devices/(client 120) being in network communication/communication with the second network 10interface/(second network interface controllers 116 implements communication circuitry using a specific physical layer (OSI layer 1) and data link layer (layer 2) standard) of a respective communication intermediaries/computers), the system further comprising an external data storage system (see Figure 1B and page 3, paragraph 38, lines 20-21; an external data storage system/remote direct memory accessible regions 114a-n), the external data storage system being in network communication with the first network interface of each of the communication intermediaries (see Figure 3A and page 3, paragraph 38 and page 11, paragraph 111; the external data storage system/(remote direct memory accessible regions 114a-n) being in network communication/(communication connection 250) with the first network interface/(network interface controller 116) of each of the communication intermediaries/computers), and an external control server (see page 3, paragraph 38 and page 4, paragraph 42; an external control server/curator 210), the external control server being in network communication with the first network interface of each of the communication intermediaries (see page 3, paragraph 38 and page 4, paragraph 42; the external control server/(curator 210) being in network communication/communication with the first network interface/(network interface controller 116) of each of the communication intermediaries/computers), 15wherein each communication intermediary isolates the network communication between the communication intermediary's respective data generating device and the second network interface of the communication intermediary from the network communication between the external data storage system and the first network interface (see page 3, paragraph 38 and page 6, paragraphs 62-63 and page 7, paragraphs 70-71; wherein each communication intermediary/computer isolates/isolation the network communication/communication between the communication intermediary's/computer respective data generating device/(client 120) and the second network 14interface/(second network interface controllers 116 implements communication circuitry using a specific physical layer (OSI layer 1) and data link layer (layer 2) standard) of the communication intermediary/computer from the network communication/communication between the external data storage system/(remote direct memory accessible regions 114a-n) and the first network interface/network interface controller 116), and thereby isolates the communication intermediary's respective data generating device from the external data storage 20system (see Figures 1B, 1D and page 5, paragraph 54; and thereby isolates/isolation the communication intermediary's/computer respective data generating device/(client 120) from 20the external data storage system/remote direct memory accessible regions 114a-n), the external control server having at least one of a user interface and a remote connection that facilitates the operation of the external control server by a user (see page 13, paragraph 123; the external control server/(curator 210 executed by the computer) having at least one of a user interface/(graphical user interface) and a remote connection/WAN that facilitates the operation of the external control server/(curator 210 executed by the computer) by a user/user), the method comprising the steps of: 
connecting to and operating the external control server by using the at least one of the user interface and the remote connection (see page 4, paragraph 41 and page 13, paragraph 123; connecting/connected to and operating the external control server/(curator 210 executed by the computer) by using the at least one of the user interface/(graphical user interface) and the remote connection/WAN); and  
25sending at least one of a status inquiry command (see page 10, paragraph 100; sending/send at least one of a status inquiry command/OK), a system command and a software update from the external control server to at least one of the communication intermediaries (see page 10, paragraph 100; a system command/(system ok command) and a software update/(extraneous data 312) from the external control server/(curator 210 executed by the computer) to at least one of the communication intermediaries/computer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adriaens in view of Sundaravel et al (US 8,473,651 B1), hereinafter Sundaravel.

Regarding Claim 2, Although Adriaens discloses a system as set forth above,
Adriaens does not explicitly disclose “wherein the communication intermediary is a single board computer”.
However, Sundaravel discloses a system, wherein the communication intermediary is a single board computer (see Figure 4 and column 4, lines 46-50 and column 6, lines 5-7; wherein the communication intermediary/computer is a single board computer/special purpose computer 410).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the communication intermediary is a single board computer” as taught by Sundaravel in the system of Adriaens to further enhance security (see column 6, lines 56-57 of Sundaravel).
Regarding Claim 6, Although Adriaens discloses a system as set forth above,
Adriaens does not explicitly disclose “wherein the first network interface is at least one of an Ethernet port and a universal serial bus port, and wherein the second network interface is at least one of an Ethernet port and a universal serial bus port”.
However, Sundaravel discloses a system, wherein the first network interface is at least one of an Ethernet port (see Figure 3 and column 5, lines 31-32; wherein the first network interface/(connector 355) is at least one of an Ethernet port/(Figure 3 shows connector 355 is an ethernet port), and wherein the second network interface is at least one of an Ethernet port (see Figures 3-4 and column 5, lines 51-54; and wherein the second network interface/(network connection 350) is at least one of an Ethernet port/Ethernet switch 420).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first network interface is at least one of an Ethernet port and a universal serial bus port, and wherein the second network interface is at least one of an Ethernet port and a universal serial bus port” as taught by Sundaravel in the system of Adriaens to further enhance security (see column 6, lines 56-57 of Sundaravel).

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adriaens in view of Stiff et al (US 2015/0372870 A1), hereinafter Stiff.

Regarding Claim 3, Although Adriaens discloses a system as set forth above,
Adriaens does not explicitly disclose “wherein the external data storage system is a cloud based storage system”.
However, Stiff discloses a system, wherein the external data storage system is a cloud based storage system (see Figure 1 and page 2, paragraph 22; wherein the external data storage system/(data storage 152) is a cloud based storage system/cloud storage arrangement).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the external data storage system is a cloud based storage system” as taught by Stiff in the system of Adriaens to provide privacy and security as isolated devices on the same network may be prevented from even seeing which devices are connected to the network (see page 2, paragraph 28, lines 22-26 of Stiff).

Claims 4, 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adriaens in view of Powers et al (US 2012/0311207 A1), hereinafter Powers.

Regarding Claim 4, Although Adriaens discloses a system as set forth above,
Adriaens does not explicitly disclose “a removable memory storage device, the removable memory storage device having at least one memory situated therein, wherein system configuration information is stored in the memory of the removable memory storage device” or “5wherein the communication intermediary further comprises a removable memory storage device receptacle, the removable memory storage device receptacle being in electrical 13communication with the processor, the removable memory storage device receptacle receiving and being in electrical communication with a removable memory storage device” or “wherein the configuration information stored in the memory of the removable memory 10storage device is transferrable to the communication intermediary”.
However, Powers discloses a system, which further comprises: 
a removable memory storage device (see Figure 1 and page 2, paragraph 22; a removable memory storage device/USB device 24), the removable memory storage device having at least one memory situated therein (see Figure 1, page 5, paragraph 58; the removable memory storage device/(USB device 24) having at least one memory/(memory 92) situated therein), wherein system configuration information is stored in the memory of the removable memory storage device (see page 5, paragraph 58; wherein system configuration information/(configuration files 94) is stored/store in the memory/(memory 92) of the removable memory storage device/USB device 24);  
5wherein the communication intermediary further comprises a removable memory storage device receptacle (see Figure 1 and page 2, paragraph 24; wherein the communication intermediary/(host device 28) further comprises a removable memory storage device receptacle/USB receptacle), the removable memory storage device receptacle being in electrical 13communication with the processor (see Figure 1 and page 2, paragraph 27; the removable memory storage device receptacle/(USB receptacle) being in electrical 13communication/(using USB plug) with the processor/apparatus 20), the removable memory storage device receptacle receiving and being in electrical communication/(using USB plug) with a removable memory storage device (see page 2, paragraph 27; the removable memory storage device receptacle/(USB receptacle) receiving and being/(using USB plug) in electrical communication/(using USB plug) with a removable memory storage device/USB device 24); and 
wherein the configuration information stored in the memory of the removable memory 10storage device is transferrable to the communication intermediary (see Figure 1 and page 5, paragraph 58; wherein the configuration information/(configuration files 94) stored/store  in the memory/(memory 92) of the removable memory 10storage device/(USB device 24) is transferrable/(via mediation module 50) to the communication intermediary/host device 28).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a removable memory storage device, the removable memory storage device having at least one memory situated therein, wherein system configuration information is stored in the memory of the removable memory storage device” or “5wherein the communication intermediary further comprises a removable memory storage device receptacle, the removable memory storage device receptacle being in electrical 13communication with the processor, the removable memory storage device receptacle receiving and being in electrical communication with a removable memory storage device” or “wherein the configuration information stored in the memory of the removable memory 10storage device is transferrable to the communication intermediary” as taught by Powers in the system of 
Adriaens to determine whether the USB device is authorized to communicate with the USB host device (see page 1, paragraph 7, lines 4-6 of Powers).
Regarding Claim 9, Adriaens discloses a method, wherein the step of configuring the communication intermediary to monitor the data generating device for the generation of new data files (see page 8, paragraphs 77-78; wherein the step of configuring the communication intermediary/(computer via curator 210) to monitor/monitored the data generating device/(client 120) for the generation/create of new data files/files 310) includes the sub-steps of:  
loading the configuration information from the memory storage device onto the communication intermediary (see Figure 4C and page 9, paragraph 91; loading/(initializes and transmits) the configuration information/(RMDA read operations) from the memory storage device/(reader 410a) onto the communication intermediary/computer via curator 210).
Although Adriaens discloses a method as set forth above,
Adriaens does not explicitly disclose “wherein the system includes a removable memory storage device, the removable memory storage device having at least one memory in which system configuration information is stored, wherein the communication intermediary includes a removable memory storage device receptacle, the removable memory storage device 5receptacle being in electrical communication with the processor of the communication intermediary, the removable memory storage device receptacle receiving and being in electrical communication with the removable memory storage device, the sub-steps of: 10inserting the removable memory storage device into the receptacle” or “the removable memory storage device”.
However, Powers discloses a method, wherein the system includes a removable memory storage device (see Figure 1 and page 2, paragraph 22; wherein the system includes a removable memory storage device/USB device 24), the removable memory storage device having at least one memory in which system configuration information is stored (see Figure 1, page 5, paragraph 58; the removable memory storage device/(USB device 24) having at least one memory/(memory 92) in which system configuration information/(configuration files 94) is stored/store), wherein the communication intermediary includes a removable memory storage device receptacle (see Figure 1 and page 2, paragraph 24; wherein the communication intermediary/(host device 28) includes a removable memory storage device receptacle/USB receptacle), the removable memory storage device 5receptacle being in electrical communication with the processor of the communication intermediary (see Figure 1 and page 2, paragraph 27; the removable memory storage device receptacle/(USB receptacle) being in electrical 13communication/(using USB plug) with the processor/(apparatus 20) of the communication intermediary/host device 28), the removable memory storage device receptacle receiving and being in electrical communication with the removable memory storage device (see page 2, paragraph 27; the removable memory storage device receptacle/(USB receptacle) receiving and being/(using USB plug) in electrical communication/(using USB plug) with the removable memory storage device/USB device 24), the sub-steps of:  
10inserting the removable memory storage device into the receptacle (see Figure 1 and page 2, paragraph 27; inserting/(device is connected so it has been inserted) the removable memory storage device/(USB device 24) into the receptacle/USB receptacle); and 
loading the configuration information from the removable memory storage device onto the communication intermediary (see Figure 1 and page 5, paragraph 58; loading/(authorized co communication) the configuration information/(configuration files 94) from the removable memory storage device/(USB device 24) onto the communication intermediary/host device 28).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the system includes a removable memory storage device, the removable memory storage device having at least one memory in which system configuration information is stored, wherein the communication intermediary includes a removable memory storage device receptacle, the removable memory storage device 5receptacle being in electrical communication with the processor of the communication intermediary, the removable memory storage device receptacle receiving and being in electrical communication with the removable memory storage device, the sub-steps of: 10inserting the removable memory storage device into the receptacle” or “the removable memory storage device” as taught by Powers in the system of Adriaens to determine whether the USB device is authorized to communicate with the USB host device (see page 1, paragraph 7, lines 4-6 of Powers).
Regarding Claim 18, Adriaens discloses a method, wherein the step of configuring each communication intermediary to monitor the communication intermediary's respective data generating device for the generation 10of new data files (see page 8, paragraphs 77-78; wherein the step of configuring the communication intermediary/(computer via curator 210) to monitor/monitored the data generating device/(client 120) for the generation/create of new data files/files 310) includes the sub-steps of.
Adriaens does not explicitly disclose “wherein the system includes a plurality of removable memory storage devices, each of the removable memory storage devices having at least one memory in which system configuration information is stored, wherein each of the communication intermediaries includes a removable memory storage device receptacle, each of 5the removable memory storage device receptacles being in electrical communication with the processor of the respective communication intermediary, each of the removable memory storage device receptacles receiving and being in electrical communication with one of the removable memory storage devices” or “inserting the removable memory storage devices into the receptacles of respective communication intermediaries” or “loading the configuration information from each of the removable memory storage devices onto the respective communication intermediaries”.
However, Powers discloses a method, wherein the system includes a plurality of removable memory storage devices (see Figure 1 and page 2, paragraph 27; wherein the system includes a plurality of removable memory storage devices/USB devices 24), each of the removable memory storage devices having at least one memory in which system configuration information is stored (see page 5, paragraph 58; each of the removable memory storage devices/(USB devices 24) having at least one memory/(memory 92) in which system configuration information/(configuration files 94) is stored/store), wherein each of the communication intermediaries includes a removable memory storage device receptacle (see Figure 1 and page 2, paragraph 24; wherein each of the communication intermediaries/(host devices 28) includes a removable memory storage device receptacle/USB receptacle), each of 5the removable memory storage device receptacles being in electrical communication with the processor of the respective communication intermediary (see Figure 1 and page 2, paragraph 27; each of 5the removable memory storage device receptacles/(USB receptacle) being in electrical communication/(using USB plug) with the processor/(apparatus 20) of the respective communication intermediary/host device 28), each of the removable memory storage device receptacles receiving and being in electrical communication with one of the removable memory storage devices (see Figure 1 and page 2, paragraph 27; each of 5the removable memory storage device receptacles/(USB receptacle) receiving and being in electrical communication/(using USB plug) with one of the removable memory storage devices/USB devices 24), each of the removable memory storage device receptacles receiving and being in electrical communication with one of the removable memory storage devices (see Figure 1 and page 2, paragraph 27; each of the removable memory storage device receptacles/(USB receptacle) receiving and being in electrical communication/(using USB plug) with one of the removable memory storage devices/USB devices 24),
inserting the removable memory storage devices into the receptacles of respective communication intermediaries (see page 2, paragraphs 24 and 27; inserting/(device is connected so it has been inserted) the removable memory storage devices/(USB device 24) into the receptacles/(USB receptacle) of respective communication intermediaries/host devices 28); and 
loading the configuration information from each of the removable memory storage devices onto the respective communication intermediaries (see Figure 1 and page 5, paragraph 58; loading/(authorized co communication) the configuration information/(configuration files 94) from each of the removable memory storage devices/(USB devices 24) onto the respective communication intermediaries/host devices 28).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the system includes a removable memory storage device, the removable memory storage device having at least one memory in which system configuration information is stored, wherein the communication intermediary includes a removable memory storage device receptacle, the removable memory storage device 5receptacle being in electrical communication with the processor of the communication intermediary, the removable memory storage device receptacle receiving and being in electrical communication with the removable memory storage device, the sub-steps of: 10inserting the removable memory storage device into the receptacle” or “the removable memory storage device” as taught by Powers in the system of Adriaens to determine whether the USB device is authorized to communicate with the USB host device (see page 1, paragraph 7, lines 4-6 of Powers).

Claims 10, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adriaens in view of Stirbu et al (US 2006/0200570 A1), hereinafter Stirbu.

Regarding Claim 10, Adriaens discloses a method, wherein the memory of the data generating device includes at least one directory into which the generated data files are stored (see Figures 2A and 2C and page 8, paragraph 78; wherein the memory/(memory 114) of the data generating device/(client 120) includes at least one directory/(file system metadata 212) into which the generated data files/(files 310) are stored/(read into memory 114), wherein the step of monitoring the data generating device for the generation of new data files (see Figures 2A and 2C and page 8, paragraphs 77-78; wherein the step of monitoring the data generating device/(client 120) for the generation/creates of new/new data files/file descriptors 300) includes the sub-step of:.
Although Adriaens discloses a method as set forth above,
Adriaens does not explicitly disclose “5mounting the directory of the data generating device where the data files are stored onto the communication intermediary”.
However, Stirbu discloses a method, including the step of:
5mounting the directory of the data generating device where the data files are stored onto the communication intermediary (see page 7, paragraph 66; mounting/mounting the directory/(remote file system) of the data generating device/(client 204) where the data files/(UIListing 408) are stored onto the communication intermediary/file system server 202).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “5mounting the directory of the data generating device where the data files are stored onto the communication intermediary” as taught by Stirbu in the system of Adriaens to provide mounting of network file systems (see page 1, paragraph 1, lines 2-3 of Stirbu).
Regarding Claim 16, Although Adriaens discloses a method as set forth above,
Adriaens does not explicitly disclose “5which further comprises the step of: archiving the new data file copied by the communication intermediary in the memory of the data generating device”.
However, Stirbu discloses a method, which further comprises the step of: 
archiving the new data file copied by the communication intermediary in the memory of the data generating device (see Figure 4 and page 7, paragraphs 69-70; archiving/mirrored the new data file/(client files) copied/(synchronization 414) by the communication intermediary/(server 202) in the memory/(web log) of the data generating device/client 204).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “5which further comprises the step of: archiving the new data file copied by the communication intermediary in the memory of the data generating device” as taught by Stirbu in the system of Adriaens to provide mounting of network file systems (see page 1, paragraph 1, lines 2-3 of Stirbu).
Regarding Claim 19, Adriaens discloses a method, wherein the memory of each of the data generating devices includes at least one directory into which the generated data files are stored (see Figures 2A and 2C and page 8, paragraphs 78 and 82; wherein the memory/(memory 114) of each of the data generating devices/(client 120) includes at least one directory/(file system metadata 212) into which the generated data files/(files 310) are stored/(read into memory 114), wherein the step of monitoring the data generating devices for the generation of new data files (see Figures 2A and 2C and page 8, paragraphs 77-78; wherein the step of monitoring the data generating device/(client 120) for the generation/creates of new/new data files/file descriptors 300) includes the sub-step of:. 
Although Adriaens discloses a method as set forth above,
Adriaens does not explicitly disclose “5mounting the directory of each data generating device where the data files are stored onto the data generating device's respective communication intermediary”.
However, Stirbu discloses a method, including the step of:
5 mounting the directory of each data generating device where the data files are stored onto the data generating device's respective communication intermediary (see page 7, paragraph 66; mounting/mounting the directory/(remote file system) of each data generating device/(client 204) where the data files/(UIListing 408) are stored onto the data generating device's/(client 240) respective communication intermediary/file system server 202).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “5mounting the directory of each data generating device where the data files are stored onto the data generating device's respective communication intermediary” as taught by Stirbu in the system of Adriaens to provide mounting of network file systems (see page 1, paragraph 1, lines 2-3 of Stirbu).

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adriaens in view of daCosta et al (US 2013/0336216 A1), hereinafter daCosta.

Regarding Claim 13, Although Adriaens discloses a method as set forth above,
Adriaens does not explicitly disclose “wherein the communication intermediary includes a dynamic host configuration protocol server, wherein the method further comprises the steps of: starting the dynamic host configuration protocol server” or “5assigning an internet protocol address with the dynamic host configuration protocol server to the data generating device”.
However, daCosta discloses a method, wherein the communication intermediary includes a dynamic host configuration protocol server (see page 6, paragraph 83; wherein the communication intermediary/(wired networks) includes a dynamic host configuration protocol server/Dynamic Host Configuration Protocol server), wherein the method further comprises the steps of: 
starting the dynamic host configuration protocol server (see page 6, paragraph 83 and page 7, paragraph 84; starting/(establishing network connectivity) the dynamic host configuration protocol server/Dynamic Host Configuration Protocol server); and  
5assigning an internet protocol address with the dynamic host configuration protocol server to the data generating device (see page 6, paragraph 83; assigning/assign an internet protocol address/(IP address) with the dynamic host configuration protocol server/(Dynamic Host Configuration Protocol server) to the data generating device/client device).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the communication intermediary includes a dynamic host configuration protocol server, wherein the method further comprises the steps of: starting the dynamic host configuration protocol server” or “5assigning an internet protocol address with the dynamic host configuration protocol server to the data generating device” as taught by daCosta in the system of Adriaens to provide continuous access to network services upon the separation of one or more nodes from a larger network (see page 2, paragraph 27, lines 1-3 of ).

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adriaens in view of Crawford et al (US 2015/0350162 A1), hereinafter Crawford.

Regarding Claim 15, Adriaens discloses a method, wherein the communication intermediary utilizes protocol in the step of monitoring the data generating device for the generation of new data files (see Figures 2A, 2B and 2C and page 4, paragraph 44 and page 8, paragraphs 77-78; wherein the communication intermediary/computer/(computer via curator 210) utilizes server message block protocol/(transaction commit protocol) in the step of monitoring/monitored the data generating device/(client 120) for the generation/create of new data files/file descriptors 300).
Although Adriaens discloses the communication intermediary utilizes protocol in the step of monitoring the data generating device for the generation of new data files as set forth above,
Adriaens does not explicitly disclose “server message block” protocol.
However, Crawford discloses a method, wherein the communication intermediary utilizes server message block protocol in the step of monitoring the data generating device for the generation of new data files (see Figure 2 and page 4, paragraphs 60-61; wherein the communication intermediary/(content processor 250) utilizes server message block/(server message block (SMB)) protocol in the step of monitoring/monitor the data generating device/(client 210) for the generation/creation of new data files/file buffer 240).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “server message block” protocol as taught by Crawford in the system of Adriaens to provide access control functionality to their gateways to control read and wriate access to files (see page 1, paragraph 9, lines 6-8 of Crawford).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hall et al (US 2015/0032691) discloses TCP/UDP Acceleration.  Specifically, Figure 3 and paragraph 109-111, 363 and 614.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469